Citation Nr: 1607219	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to higher ratings for degenerative disc disease (DDD) of the lumbosacral spine, assigned a 40 percent rating throughout the period of the claim for functional impairment of the spine and a separate 20 percent rating from January 6, 2015, for radiculopathy involving the left lower extremity.

Entitlement to a total disability rating based on individual unemployability due to the service-connected low back disability with left radiculopathy (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

In connection with this appeal, the Veteran and his wife testified at a Decision Review Officer (DRO) hearing in August 2009 and the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  Transcripts of both hearings are of record.

When this case was last before the Board in November 2014, it was remanded for additional development and adjudicative action.  While the case was in remand status, the Appeals Management Center (AMC) granted a separate 20 percent rating for radiculopathy involving the left lower extremity, effective January 6, 2015.  Although the AMC did not address the separate 20 percent rating for radiculopathy in the November 2015 supplemental statement of the case, it is evident from the Veteran's September 2015 notice of disagreement that he believes he is entitled to a 100 percent rating for his degenerative disc disease with left radiculopathy throughout the period of the claim (2007 to the present).  In view of the Board's favorable decision herein, there is no need to remand the case for the originating agency to issue a supplemental statement of the case concerning the radiculopathy component of the Veteran's low back disability.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's low back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; the disability has not resulted in ankylosis or incapacitating episodes.

2.  The Veteran's left lower extremity radiculopathy has more nearly approximated moderate incomplete paralysis of the sciatic nerve than moderately severe incomplete paralysis of the nerve.

3.  Throughout the period of the claim, the Veteran has been unable to maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected low back disability with radiculopathy involving the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a TDIU on an extra-schedular basis have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims, in a letter sent in June 2007, prior to the initial adjudication of the claims.

The record also reflects that service treatment records (STRs), VA treatment records, and available post-service private treatment records identified by the Veteran have been obtained.  The Veteran has been afforded VA examinations in January 2009, September 2009, May 2011, and January 2015.  In addition a VA addendum opinion was obtained in April 2012.  The Board finds the VA examination reports and addendum opinion to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners address all applicable rating criteria for the Veteran's low back disability and radiculopathy.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria for Schedular Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's low back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The Veteran's separate rating for left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under Diagnostic Code 8520 for the sciatic nerve, mild incomplete paralysis warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected low back disability with radiculopathy.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 20 percent evaluation for degenerative disc disease of the lumbar spine, effective July 2004.  In May 2007, the Veteran contended that his low back disability warranted a higher rating,   which was increased in a September 2009 Decision Review Officer decision to 40 percent disabling, effective May 2007.  That did not satisfy the Veteran's appeal.  In January 2015, the Appeals Management Center (AMC) granted a separate 20 percent evaluation for radiculopathy of the left lower extremity.  In September 2015, the Veteran disagreed with the 40 percent evaluation for his low back and 20 percent evaluation for radiculopathy.

For the reasons explained below, the Board has determined that evaluations in excess of 40 percent for the Veteran's low back disability and in excess of 20 percent for radiculopathy involving the left lower extremity are not warranted.

A Social Security Administration (SSA) decision found the Veteran disabled due to functional impairment caused by a low back disability with left leg radiculopathy since November 2003.  The Veteran indicated that he last worked in November 2003 as a truck driver.

In a February 2006 private opinion, R.B. noted the Veteran walked with antalgic gait, used a back brace and cane for extended periods of standing, and treated pain with numerous medications that the Veteran indicated interfered with his concentration.  R.B. opined that the Veteran was unable to perform the jobs listed with his employment security commission.  In another February 2006 private opinion, rehabilitation counselor G.C. noted review of the Veteran's medical records and opined that he "firmly doubt[ed]" that the Veteran would be able to return to his former occupation as a truck driver.  G.C. noted that the Veteran's functional limitations prevented him from working at any of the available positions he reviewed and that he had not received medical clearance to seek competitive employment.

The Veteran reported that he was in a VA vocational rehabilitation program in 2007, but that he was told he could not participate because it would aggravate his back disability.

According to a July 2007 private treatment record, the Veteran reported back pain that worsened while sitting and that he had too much discomfort when he attempted to drive a truck.  Dr. J.D. found the Veteran could almost fully extend the spine, with pain on extension, forward flexion of 60 degrees, and straight leg raising barely possible on the left.

An August 2007 VA treatment record reports the Veteran's left back and leg pain worsened after sitting in a classroom for two days.

A January 2009 VA examination disclosed the Veteran's range of motion to be 32 degrees forward flexion with pain, 20 degrees extension with pain, lateral flexion 20 degrees with pain, and rotational right and left 14 degrees with pain, with moderate paravertebral muscle spasm and tenderness, antalgic gait, intact deep tendon reflexes, sensory intact, and diminished sensation in the left foot.  The examiner noted that the Veteran's back pain flared daily and affected sleeping, driving, dressing, bathing, and toileting.

In an August 2009 Decision Review Officer hearing at the RO, the Veteran reported that radiculopathy affected his mobility, he was unable to drive a truck on his current pain medication, and that pain shot down his leg when he bent forward.

In a September 2009 VA examination, the Veteran reported constant severe back pain with flare-ups.  The examiner found range of motion to be 30 degrees forward flexion with pain, 4 degrees extension with pain, 8 degrees lateral flexion with pain, and 10 degrees rotation with pain, with moderate paravertebral muscle spasm and tenderness, antalgic gait, and deep tendon reflexes diminished on the left.  A VA peripheral nerves examination disclosed no evidence of radiculopathy but did reveal the left hamstring muscle was tight and that this caused pain on extension.

In the January 2010 Board hearing, the Veteran testified that he was totally disabled, was only ever employed as a truck driver, and spent the majority of his time sitting in a chair due to back pain.

A May 2011 VA examination report reflects that the Veteran's range of motion was found to be 20 degrees forward flexion, 10 degrees extension, 10 degrees lateral flexion, and 10 degrees rotation, with no additional limitations upon repetition.  The examiner noted the Veteran was hesitant to comply with testing and reported pain throughout range of motion.  The examiner found questionable effort was put forth.  The examiner opined that it was difficult to elicit any degree of increased disability due to the Veteran's effort.

In an April 2012 VA addendum opinion, the examiner found no ankylosis of the lumbar spine, explaining that radiographs showed normal apophyseal joints and no evidence of ligamentous ossification in the spine.  The examiner opined that it was less likely as not that the Veteran would be precluded from obtaining or maintaining gainful employment due to his low back disability because radiographic findings showed no severe injury or degeneration that would prevent work in a sedentary job, even with limited range of motion.  

In a January 2015 VA examination report, the examiner reported that the Veteran had degenerative arthritis of the spine with moderate left leg radiculopathy that caused functional limitations of loss of range of motion, pain on movement, fatigue, weakness, tenderness, and guarding that resulted in abnormal gait but not ankylosis and intervertebral disc syndrome (IVDS) did not require bed rest prescribed by a physician.  The examiner found range of motion to be 65 degrees forward flexion, 20 degrees extension, 25 degrees bilateral lateral flexion, and 20 degrees bilateral lateral rotation, noting that there was pain on rest and pain on all ranges of motion and weight bearing.  Upon repetition, the Veteran's range of motion caused additional functional loss due to pain, fatigue, and weakness, and was 60 degrees forward flexion, 20 degrees extension, 20 degrees lateral flexion, and 15 degrees lateral rotation.  The examiner also found moderate paresthesias and numbness of the left lower extremity that involved the left sciatic nerve and opined that it caused moderate left lower extremity radiculopathy.  The examiner noted that the Veteran was receiving Social Security Administration benefits for his back and opined that the arthritis and radiculopathy prevented him from obtaining or maintaining any form of substantially gainful employment.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 40 percent for a low back disability are not met.  Throughout the period on appeal, no ankylosis of the spine was found.  The VA examinations accounted for the Deluca factors and showed that even when all pertinent disability factors are considered, the Veteran did not have ankylosis of the lumbosacral spine.  Instead, the evidence of record reflects that he has retained movement of his spine in all ranges of motion tested.  Therefore, a higher rating is not warranted on that basis.

The evidence also indicates that the Veteran has not experienced incapacitating episodes requiring bedrest prescribed by a physician so a higher rating on the basis of incapacitating episodes is also unwarranted.

The Board also finds that the criteria for an initial evaluation in excess of 20 percent for left leg radiculopathy are not met.  The January 2015 VA examinations found the Veteran's symptoms of pain, paresthesias, and numbness of the left lower extremity caused moderate incomplete paralysis of the sciatic nerve.  There is no evidence of record that the Veteran's radiculopathy is manifested by more than sensory symptoms to warrant a finding of more than a moderate degree of incomplete paralysis.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Further, the medical evidence does not suggest and the Veteran does not contend that he experiences any other neurological symptoms, such as bladder or bowel impairment, due to his service-connected low back disability.  Thus, additional separate ratings for neurological impairments associated with the lumbar spine are not warranted.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 40 percent for a low back disability and a rating in excess of 20 percent for left leg radiculopathy are not warranted for any portion of the rating period.

The Veteran is also claiming to be unemployable due to his service-connected low back disability with left radiculopathy.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A TDIU may be granted under 38 C.F.R. § 4.16(a) , if the claimant meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

The Board does not have jurisdiction to authorize an extra-schedular rating in the first instance, but may determine that a particular case warrants referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)  and 38 C.F.R. § 4.16 (b).

In a November 2014 remand, the originating agency was directed to forward the case to the Director of the VA Compensation Service for extra-schedular consideration if the evidence showed that the Veteran's low back disability was so severe as to preclude all forms of substantially gainful employment and the Veteran did not meet the minimum schedular criteria for a total disability rating based on individual unemployability (TDIU).

In an October 2015 memorandum, a decision review officer (DRO) determined that a TDIU was warranted on an extra-schedular basis for the Veteran's service-connected low back disability and associated radiculopathy of the left lower extremity.  The claim was referred to the Director of the VA Compensation Service.  In a November 2015 administrative decision, the Director determined that extra-schedular benefits for a TDIU were not warranted.  The claim was then returned to the Board for further adjudicative action.

The Board has determined that the Veteran's low back disability with radiculopathy has rendered him unemployable and that an extra-schedular TDIU is warranted throughout the period of the claim.  

In his TDIU claim, the Veteran reported that he had completed two years of high school, had work experience as a truck driver, and became too disabled to work due to his back disability in 2003. 

SSA determined the Veteran was unemployable due to his service-connected back injury and private opinions found the Veteran unable to perform available employment opportunities due to his functional limitations caused by his low back disability and left lower extremity radiculopathy.  Moreover, the January 2015 VA examiner reviewed the Veteran's record and opined that the Veteran was unemployable due to his service-connected low back disability and left lower extremity radiculopathy.  The Board acknowledges that the April 2012 VA examiner opined that the Veteran was capable of sedentary employment, but the evidence in this case does not show that the Veteran has the education and occupational experience required to qualify him for sedentary employment.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities.  Accordingly, entitlement to a total disability rating based on individual unemployability on an extra-schedular basis is warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for a low back disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for left leg radiculopathy is denied.

Entitlement to a TDIU throughout the period of the claim is granted on an extra-schedular basis, subject to the criteria applicable to the payment of monetary benefits.

___________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


